IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 230 EAL 2020
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 AARON BRADLEY,                                 :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of December, 2020, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


      Should this Court grant leave to appeal to accept the Superior Court’s
      request to devise a mechanism for the enforcement of the enforceable right
      to effective counsel in a first PCRA proceeding, when the current
      mechanism is not adequate to the enforcement of that important right?


The Prothonotary is directed to provide notice of this order to the Pennsylvania Attorney

General.